Seevers, J.
i. taxation: Shoaaands: grant. The lands in controversy were not certified by the commissioner of the general land office until April, 1869. The great body of the lands inuring under the grant near these were certified at an earlier date.
It is ' beyond question that the lands had been earned, and were liable to taxation, in 1868 and 1869, in accordance with the rule established in Iowa Homestead Company v. Webster County, 21 Iowa, 221, and cases subsequent thereto, unless the lands had been reserved, and the title withheld by competent authority, for the purpose of adjusting conflicting rights thereto.
In August, 1857, the lands in controversy and others were selected by the agent of the railroad company, and embraced in what is designated as list No. 1, which contained upward of 20,000 acres. The lands in this list were designated as “ clear lands,” or those to which there were no conflicting rights, and the register and receiver of the land office at Des Moines so certified to the commissioner of the general land office.
At the same time, there was forwarded to the commissioner lists No. 2 and 3, containing lands to which it was supposed *246there were conflicting- rights. In November, 1867, tlie commissioner acknowledged the receipt of these lists, and in reference to No. 1 said it “ appears to be clear list selections.”-
So far there is nothing to indicate that these lands were claimed, by the state or county as swamp. - In addition to the foregoing, tlie plaintiff introduced in evidence a letter from the commissioner of the general land oflice, in which lie stated that “ the records of this office have been examined, and the tracts in question (those in controversy) do not appear thereon as swamp land selections.”
In the year 1857 a clerk in the general land office was, “ detailed to ascertain from the tract books and records the clear lands inuring to the grant for certification to the state.” In performing this duty the clerk- had the “personal assistance ” of Mr. Steiger, an employe, as we understand, of the. Iowa Central Air Line E. R. Co., to whom'the lauds were first' granted by the State, and upon its failure to comply with the conditions of the grant,- the same was resumed and, the lands granted to the Cedar Rapids company.
The result of their investigation was that what is designated as a preliminary list was prepared, .the form for the. same having been prescribed by the commissioner of the general land office.
In this list there was a column headed “ Interferences of a. special character.” In said column opposite these lands appeared “ Reg. report as swamp.” Because of this, it is claimed the certification of the lands in controversy was suspended until the conflict in relation thereto could be determined.
There is not a particle of testimony tending to show that either the state or county claimed these lands as swamp. The register of the land office, ten years after this list was made, certified these as clear lands. The records of the gen-. eral land office fail to show, as the commissioner in substance certifies, that these lands were ever claimed to be swamp land selections. The list made by Steiger an'd the clerk cannot, therefore, be regarded as official, or as constituting a part of the records of said office.
So far as we can discover, the designation of these lands as *247having been reported by the register as swamp was' the work of an intermeddler, or at least the same was so done without official authority.
The lands, as we have seen, were earned and taxable, and nothing was done by the state, county, or general government, 'to take away the right of taxation. It is true the lands had not been certified when taxed, but the right to tax did not depend on the certificate, and there was no conflicting right or claim requiring adjustment.
Affirmed.